 
DIME COMMUNITY BANCSHARES, INC.
ANNUAL INCENTIVE PLAN


SECTION 1.                            Purpose.


The purpose of the Dime Community Bancshares, Inc. ("Dime") Annual Incentive
Plan (the "Plan") is to provide incentives for senior executives and other key
employees whose performance in fulfilling the responsibilities of their
positions can have a major impact on the profitability and future growth of Dime
(the "Company"). The Plan is part of an overall compensation program which ties
the achievement of annual strategic and operating goals with compensation.


SECTION 2.                            Definitions.
              
               For the purposes of the Plan, the following terms shall have the
meanings indicated:


              "Award" shall mean the payment of an award by the Committee to a
Participant pursuant to Section 4.


              "Applicable Period" shall mean, with respect to any Award Year, a
period commencing on or before the first day of such Award Year and ending no
later than the earlier of (i) the 90th day of such Award Year or (ii) the date
on which 25% of such Award Year has been completed. Any action required under
the Plan to be taken within the period specified in the previous sentence may be
taken at a later date with respect to Participants who are not Covered Officers
and with respect to Covered Officers if Section 162(m) is amended to permit such
later date.


              "Award Year" shall mean any fiscal year, or other performance
period designated by the Committee, with respect to the Company's performance in
which an Award is granted.


              "Board" shall mean the Board of Directors of the Company.


              "Committee" shall mean the Committee designated pursuant to
Section 3. Unless otherwise determined by the Board, the Compensation Committee
designated by the Board shall be the Committee under the Plan.


              "Covered Officer" shall mean at any date (i) any individual who,
with respect to the previous taxable year of the Company, was a "covered
employee" of the Company within the meaning of Section 162(m), as hereinafter
defined; provided, however, that the term "Covered Officer" shall not include
any such individual who is designated by the Committee, in its discretion, at
the time of any Award or at any subsequent time, as reasonably expected not to
be such a "covered employee" with respect to the current taxable year of the
Company and (ii) any individual who is designated by the Committee, in its
discretion, at the time of any Award or at any subsequent time, as reasonably
expected to be such a "covered employee" with respect to the current taxable
year of the Company or with respect to the taxable year of the Company in which
any applicable Award will be paid.
 
               "Individual Award Opportunity" shall mean the performance-based
award opportunity for a Participant for a given Award Year as specified by the
Committee within the Applicable Period, which may be expressed in dollars or on
a formula basis that is consistent with the provisions of this Plan.
 
               "Participant" shall mean a senior executive or other key employee
of the Company selected by the Committee in accordance with Section 4(a) who
receives an Individual Award Opportunity.
 
               "Section 162(m)" shall mean Section 162(m) of the Internal
Revenue Code of 1986 and the rules promulgated thereunder or any successor
provision thereto as in effect from time to time.


SECTION 3.                            Administration.


              (a)              Committee. Subject to the authority and powers of
the Board in relation to the Plan as hereinafter provided, the Plan shall be
administered by a Committee designated by the Board consisting of two or more
members of the Board each of whom is an "outside director" within the meaning of
Section 162(m). The Committee shall have full authority to interpret the Plan
and from time to time to adopt such rules and regulations for carrying out the
Plan as it may deem best, including without limitation:


              (i)              to designate Participants and Individual Award
Opportunities and/or bonus pool award opportunities;


              (ii)              to designate and thereafter administer the
performance goals and other Award terms and conditions;


              (iii)              to determine and certify the bonus amounts
earned for any Award Year;


              (iv)              to determine the effect on an Award of a
termination of employment; and


              (v)              to decide whether, under what circumstances, and
subject to what terms, bonus payouts are to be paid on a deferred basis,
including automatic deferrals at the Committee's election as well as elective
deferrals at the election of Participants.
 
              (b)              Committee Determinations. All determinations by
the Committee shall be made by the affirmative vote of a majority of its
members, but any determination reduced to writing and signed by a majority of
the members shall be fully as effective as if it had been made by a majority
vote at a meeting duly called and held. All decisions by the Committee pursuant
to the provisions of the Plan and all orders or resolutions of the Board
pursuant thereto shall be final, conclusive and binding on all persons,
including the Participants, the Company and its subsidiaries, and stockholders.




SECTION 4.                            Eligibility for and Payment of Awards.


              (a)              Eligible Employees. Subject to the provisions of
the Plan, within the Applicable Period, the Committee may select officers or
employees of the Company or any of its subsidiaries who will be eligible to earn
Awards under the Plan with respect to such year and determine the amount of the
Individual Award Opportunities and the conditions under which they may be
earned.
 
              (b)              Payment of Awards. Awards that are earned with
respect to any Award Year shall be paid to Participants at such times and in
such amounts as are determined by the Committee. The Committee may require that
a Participant must still be employed as of the end of the Award Year and/or the
date on which the bonus is calculated, in order to be eligible for an award for
such Award Year and the Committee may adopt such forfeiture, proration or other
rules as it deems appropriate, in its sole discretion, regarding the impact on
an Award of a Participant's termination of employment. In addition, the
Committee may provide for bonus payouts to be paid on a deferred basis and / or
in shares of Company stock, including automatic deferrals at the Committee's
election and / or elective deferrals at the election of Participants.  In such
event, the shares of Company stock delivered in payment of an award that has
been earned shall have an aggregate fair market value (determined as of the date
the award is earned) equal to the dollar amount of the earned award, and fair
market value for this purpose shall be determined on the basis of the closing
sales price for a share of Company common stock on the relevant date (or if
there is no reported sale on such date, on the last preceding date on which any
reported sale occurred) as reported in the principal consolidated reporting
system with respect to securities listed or admitted to trading on the principal
United States securities exchange on which the Shares are listed or admitted to
trading (including the Nasdaq Stock Market as a national securities exchange for
this purpose), as of the close of the market in New York City and without regard
to after-hours trading activity.


             (c)              During the Applicable Period, the Committee shall
establish the Individual Award Opportunities for such Award Year, which shall be
based on achievement of stated target performance goals, and may be stated in
dollars or on a formula basis.
 
             (d)              Awards to Covered Officers.


                  (i)              Notwithstanding the provisions of Sections
4(a), 4(b), and 4(c) hereof, any Award to any Covered Officer shall be granted
in accordance with the provisions of this Section 4(d). Subject to the
discretion of the Committee as set forth in Section 6(b) hereof, the maximum
amount of the Award that may be granted with respect to any Award Year to any
Covered Officer at the time of such grant shall be $1,500,000.


                 (ii)              Any provision of the Plan to the contrary
notwithstanding, no Covered Officer shall be entitled to any payment of an Award
with respect to an Award Year unless the members of the Committee shall have
certified in accordance with Section 162(m) the extent to which the applicable
performance goals have been satisfied.




SECTION 5.                            Performance Goals


For any given Award Year, the Committee shall, within the Applicable Period, set
one or more objective performance goals for each Participant and/or each group
of Participants and/or each bonus pool (if applicable). The performance goals
shall be limited to one or more of the following Company, subsidiary, operating
unit or division financial performance measures:


(i)
Earnings per common share
(ii)
Net income
(iii)
Return on average equity
(iv)
Return on average assets
(v)
Core earnings
(vi)
Stock price
(vii)
Strategic business objectives, consisting of one or more objectives based upon
satisfying specified cost targets, business expansion goals, and goals relating
to acquisitions or divestitures
(viii)
Operating income
(ix)
Operating efficiency ratio
(x)
Net interest spread
(xi)
Loan production volumes
(xii)
Non-performing loans
(xiii)
Cash flow
(xiv)
Total shareholder return
(xv)
Net revenue
(xvi)
Gross revenue
(xvii)
Operating expense
(xviii)
Fee income
(xix)
Deposit growth
(xx)
Any other performance criteria established by the Administrative Committee
(xxi)
Any combination of (i) through (xx) above



Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company and/or the past or current performance of other companies.


SECTION 6.                            General Provisions.


(a)              Adjustments. If the performance criteria for any Award Year
shall have been affected by special factors (including material changes in
accounting policies or practices, material acquisitions or dispositions of
property, or other unusual items) that in the Committee's judgment should or
should not be taken into account, in whole or in part, in the equitable
administration of the Plan, the Committee may, for any purpose of the Plan,
adjust such criteria and make payments accordingly under the Plan.


(b)              No Adjustments for Covered Officers.  Notwithstanding the
provisions of subparagraph (a) above, any adjustments made in accordance with or
for the purposes of subparagraph (a) shall be disregarded for purposes of
calculating the performance criteria if and to the extent that such adjustments
would have the effect of increasing the amount of an Award to a Covered Officer.
In addition, the Committee may, in the exercise of its discretion, reduce or
eliminate the amount of an Award to a Covered Officer otherwise calculated in
accordance with the provisions of Section 4(d) prior to payment thereof.


(c)              No Assignment.  No portion of any Award under the Plan may be
assigned or transferred otherwise than by will or by the laws of descent and
distribution prior to the payment thereof.


(d)              Tax Requirements.  All payments made pursuant to the Plan shall
be subject to withholding in respect of income and other taxes required by law
to be withheld, in accordance with procedures to be established by the
Committee.


(e)              No Additional Participant Rights.  The selection of an
individual for participation in the Plan shall not give such Participant any
right to be retained in the employ of the Company or any of its subsidiaries,
and the right of the Company or any such subsidiary to dismiss or discharge any
such Participant, or to terminate any arrangement pursuant to which any such
Participant provides services to the Company is specifically reserved. The
benefits provided for Participants under the Plan shall be in addition to, and
shall in no way preclude, other forms of compensation to or in respect of such
Participants.


(f)              Liability.  The Board and the Committee shall be entitled to
rely on the advice of counsel and other experts, including the independent
accountants for the Company. No member of the Board or of the Committee or any
officers of the Company or its subsidiaries shall be liable for any act or
failure to act under the Plan, except in circumstances involving bad faith on
the part of such member or officer.
 
                   (g)              Other Compensation Arrangements.  Nothing
contained in the Plan shall prevent the Company or any subsidiary or affiliate
of the Company from adopting or continuing in effect other compensation
arrangements, which arrangements may be either generally applicable or
applicable only in specific cases.


                   (h)              Governing Law.  The validity, construction,
and effect of the Plan and any rules and regulations relating to the Plan and
any Award Agreement shall be determined in accordance with the laws of the State
of Delaware.


SECTION 7.                            Amendment and Termination of the Plan.


The Board may at any time terminate, in whole or in part, or from time to time
amend the Plan, provided that, except as otherwise provided in the Plan, no such
amendment or termination shall adversely affect the rights of any Participant
under any Awards deferred by such Participant pursuant to Section 4(b). In the
event of such termination, in whole or in part, of the Plan, the Committee may
in its sole discretion direct the payment to Participants of any Awards not
theretofore paid out prior to the respective dates upon which payments would
otherwise be made hereunder to such Participants, in a lump sum or installments
as the Committee shall prescribe with respect to each such Participant. The
Board may at any time and from time to time delegate to the Committee any or all
of its authority under this Section 6. Any amendment to the Plan that would
affect any Covered Officer shall be approved by the Company's stockholders if
required by and in accordance with Section 162(m).



SECTION 8.                            Re-approval by Shareholders.


Any material terms of the performance goals described in Section 5 shall be
disclosed to and re-approved by shareholders no later than the first shareholder
meeting that occurs in the fifth year following the year in which shareholders
previously approved the performance goals.
 